 



Exhibit 10.5
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF,
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 AND MAY NOT BE
SOLD, TRANSFERRED OR ASSIGNED UNLESS COVERED BY AN EFFECTIVE REGISTRATION
STATEMENT UNDER SAID ACT, A TRANSFER MEETING THE REQUIREMENTS OF RULE 144 OR
REGULATION S OF THE SECURITIES AND EXCHANGE COMMISSION, OR AN OPINION OF COUNSEL
SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY SUCH TRANSFER IS EXEMPT FROM
SUCH REGISTRATION.
WARRANT TO PURCHASE SHARES
OF
COMMON STOCK OF
INDIA GLOBALIZATION CAPITAL, INC.
     This certifies that, for good and valuable consideration, receipt and
sufficiency of which are hereby acknowledged, OLIVEIRA CAPITAL, LLC or its
registered assigns (the “Holder”), is entitled, subject to the terms and
conditions set forth below and in the Note and Warrant Purchase Agreement dated
as of February 5, 2007 (the “Purchase Agreement”) by and between the Holder and
India Globalization Capital, Inc., a Maryland corporation (the “Company”) to
purchase from the Company, shares of the Company’s Common Stock (the “ Stock”)
as more particularly set forth in paragraph 2 hereof. The term “Warrant” as used
herein shall mean this Warrant, and any warrants delivered in substitution or
exchange therefor as provided herein.
     1. Term of Warrant. Subject to the terms and conditions set forth herein,
this Warrant shall be exercisable, in whole or in part, during the term
commencing on the closing of a Business Combination Financing as defined in that
certain promissory note made by the Company to the Holder (the “Note”) and
ending on the fifth anniversary of the date hereof (the “Exercise Period”).
     2. Number of Shares, Exercise Price. The Warrant shall be exercisable for:
     (a) Four hundred twenty five thousand 425,000 shares of Common Stock.
     (b) The exercise price per share (the “Exercise Price”) shall be $5.00.
     (c) The Shares of Common Stock for which this Warrant is exercisable and
which are issued upon conversion of this Warrant shall hereinafter be referred
to collectively as the “Warrant Shares.”

-1-



--------------------------------------------------------------------------------



 



     3. Exercise of Warrant.
     (a) Exercise. This Warrant may be exercised in whole or in part by the
Holder during the Exercise Period by (i) the surrender of this Warrant to the
Company, with the Notice of Exercise annexed hereto duly completed and executed
on behalf of the Holder, at the office of the Company (or such other office or
agency of the Company as it may designate by notice in writing to the Holder at
the address of the Holder appearing on the books of the Company), and (ii) the
delivery of payment to the Company, for the account of the Company, by (A) cash,
(B) wire transfer of immediately available funds to a bank account specified by
the Company, (C) certified or bank cashier’s check, (D) the cancellation by the
Holder of indebtedness or other obligations of the Company to the Holder, (E) a
combination of any of the above, of the Exercise Price for the number of Warrant
Shares specified in the Exercise Form in lawful money of the United States of
America or (F) by surrender of all or a portion of this Warrant for shares of
Common Stock to be exercised under this Agreement and, if applicable, an amended
Agreement representing the remaining number of shares purchasable hereunder, as
determined below (“Net Issuance”). If the Holder elects the Net Issuance method,
the Company will issue Common Stock in accordance with the following formula:

                 
 
  X   =   Y(A-B)
   A    

     X = the number of shares of Common Stock to be issued to the Holder.
     Y = the number of shares of Common Stock requested to be exercised under
this Agreement.
     A = the fair market value of one (1) share of Common Stock at the time of
issuance of such shares of Common Stock.
     B = the Exercise Price.
          For purposes of the above calculation, current fair market value of
Common Stock shall mean with respect to each share of Common Stock:
          (i) if the Common Stock is traded on a securities exchange, the fair
market value shall be deemed to be the product of (x) the average of the closing
prices over a five (5) day period ending three days before the day the current
fair market value of the securities is being determined and (y) the number of
shares of Common Stock into which each share of Common Stock is convertible at
the time of such exercise; or
          (ii) if the Common Stock is actively traded over-the-counter, the fair
market value shall be deemed to be the product of (x) the average of the closing
bid and asked prices quoted on the NASDAQ system (or similar system) over the
five (5) day period ending three days before the day the current fair market
value of the securities is being determined and (y) the number of shares of
Common Stock into which each share of Common Stock is convertible at the time of
such exercise;
          (iii) if at any time the Common Stock is not listed on any securities
exchange or quoted in the NASDAQ National Market or the over-the-counter market,
the current fair market value of Common Stock shall be the product of (x) the
highest price per share

-2-



--------------------------------------------------------------------------------



 



which the Company could obtain from a willing buyer (not a current employee or
director) for shares of Common Stock sold by the Company, from authorized but
unissued shares, as determined in good faith by its Board of Directors and
(y) the number of shares of Common Stock into which each share of Common Stock
is convertible at the time of such exercise, unless the Company shall become
subject to a merger, consolidation or other business combination (“Merger
Event”), in which case the fair market value of Common Stock shall be deemed to
be the per share value received by the holders of the Company’s Common Stock on
a common equivalent basis pursuant to such Merger Event.
     (b) Delivery of Stock Certificates. This Warrant shall be deemed to have
been exercised immediately prior to the close of business on the date of its
surrender for exercise as provided above, and the person entitled to receive the
Warrant Shares issuable upon such exercise shall be treated for all purposes as
the holder of record of such shares as of the close of business on such date. As
promptly as practicable on or after such date and in any event within three
(3) business days thereafter, the Company at its expense shall issue and deliver
to the person or persons entitled to receive the same, a certificate or
certificates for the number of shares issuable upon such exercise. If the
Company fails to deliver the certificate(s) timely, the Company shall indemnify
the Investor for an breakage fees and other damages actually incurred by
Investor solely as a result of the Company’s failure to deliver the
certificate(s) timely. In the event that this Warrant is exercised in part, the
Company at its expense will execute and deliver a new Warrant of like tenor
exercisable for the number of shares for which this Warrant may then be
exercised. No adjustments shall be made on Warrant Shares issuable on the
exercise of this Warrant for any cash dividends paid or payable to holders of
record of Common Stock prior to the date as of which the Holder shall be deemed
to be the record holder of such Warrant Shares.
     (c) Adjustment. Article 4 (ADJUSTMENTS) of that certain Warrant Agreement
(“Warrant Agreement”) dated effective as of March 3, 2006 between the Company
and Continental Stock Transfer & Trust Company as Warrant Agent is incorporated
herein as if set forth in its entirety and as if (solely for making any required
adjustments) this Warrant was one of the Warrants referred to therein.
     4. Replacement of Warrant. On receipt of evidence reasonably satisfactory
to the Company of the loss, theft, destruction or mutilation of this Warrant
and, in the case of loss, theft or destruction, on delivery of an indemnity
agreement reasonably satisfactory in form and substance to the Company or, in
the case of mutilation, on surrender and cancellation of this Warrant, the
Company at its expense shall execute and deliver, in lieu of this Warrant, a new
warrant of like tenor and amount.
     5. Rights as Stockholder. The Holder shall not be entitled to vote or
receive dividends, or be deemed the holder of Common Stock or any other
securities of the Company that may at any time be issuable on the exercise
hereof for any purpose, nor shall anything contained herein be construed to
confer upon the Holder, as such, any of the rights of a stockholder of the
Company, or any right to vote for the election of directors or upon any matter
submitted to stockholders at any meeting thereof, or to give or withhold consent
to any corporate action (whether upon any recapitalization, issuance of stock,
reclassification of stock, change of par value, or change of stock to no par
value, consolidation, merger, conveyance, or otherwise), or to receive

-3-



--------------------------------------------------------------------------------



 



notice of meetings, or to receive dividends or subscription rights or otherwise
until the Warrant shall have been exercised as provided herein.
     6. Transfer of Warrant.
     (a) Warrant Register. The Company will maintain a register (the “Warrant
Register”) containing the names and addresses of the Holder or Holders. Any
Holder of this Warrant or any portion thereof may change his address as shown on
the Warrant Register by written notice to the Company requesting such change.
Any notice or written communication required or permitted to be given to the
Holder may be delivered or given by mail to such Holder as shown on the Warrant
Register and at the address shown on the Warrant Register. Until this Warrant is
transferred on the Warrant Register of the Company, the Company may treat the
Holder as shown on the Warrant Register as the absolute owner of this Warrant
for all purposes, notwithstanding any notice to the contrary.
     (b) Warrant Agent. The Company may, by written notice to the Holder,
appoint an agent for the purpose of maintaining the Warrant Register referred to
in Section 6(a) hereof, issuing the Warrant Shares or other securities then
issuable upon the exercise of this Warrant, exchanging this Warrant, replacing
this Warrant, or any or all of the foregoing. Thereafter, any such registration,
issuance, exchange, or replacement, as the case may be, shall be made at the
office of such agent.
     (c) Transferability and Nonnegotiability of Warrant. The Holder agrees not
to make any disposition of all or any portion of the Warrants (other than the
valid exercise or conversion thereof in accordance with their respective terms)
unless and until:
          (i) There is then in effect a Registration Statement under the
Securities Act covering such proposed disposition, and such disposition is made
in accordance with such Registration Statement; or
          (ii) the Holder shall have notified the Company of the proposed
disposition and shall have furnished the Company with a detailed statement of
the circumstances surrounding the proposed disposition, and (ii) if requested by
the Company, the Holder shall have furnished the Company with an opinion of
counsel, reasonably satisfactory to the Company, that such disposition will not
require registration of such shares under the Securities Act or registration or
qualification under any applicable state securities laws.
          (iii) Notwithstanding the foregoing, no investment representation
letter or opinion of counsel shall be required for any transfer of any
Securities (i) in compliance with Rule 144 or Rule 144A of the Securities Act,
or (ii) by gift, will or intestate succession by such holder to his or her
spouse or lineal descendants or ancestors or any trust for any of the foregoing;
provided that in each of the foregoing cases the transferee agrees in writing to
be subject to the terms of this Agreement. In addition, if the holder of any
Securities delivers to the Company an unqualified opinion of counsel that no
subsequent transfer of such Securities shall require registration under the
Securities Act, the Company shall, upon such

-4-



--------------------------------------------------------------------------------



 



contemplated transfer, promptly deliver new documents/certificates for such
Securities that do not bear the legend set forth in Section 7(e)(aa) hereof. The
cost of any such opinion delivered by the holder of any Securities to the
Company pursuant to this paragraph shall be borne by the Company up to a maximum
of $1500.
     (d) Exchange of Warrant Upon a Transfer. On surrender of this Warrant for
exchange, properly endorsed on the Assignment Form and subject to the provisions
of this Warrant with respect to compliance with the Securities Act and with the
limitations on assignments and transfers as contained in this Section 6, the
Company, at its expense, shall issue to the order of the Holder a new warrant or
warrants of like tenor, in the name of the Holder or as the Holder (on payment
by the Holder of any applicable transfer taxes) may direct, for the number of
shares issuable upon exercise hereof.
     (e) Compliance with Securities Laws.
          (i) The Holder of this Warrant, by acceptance hereof, acknowledges
that this Warrant and the Warrant Shares to be issued upon exercise hereof or
conversion thereof are being acquired solely for the Holder’s own account and
not as a nominee for any other party, and for investment, and that the Holder
will not offer, sell or otherwise dispose of this Warrant or any Warrant Shares
to be issued upon exercise hereof or conversion thereof except under
circumstances that will not result in a violation of the Securities Act or any
applicable state securities laws. Upon exercise of this Warrant, the Holder
shall, if requested by the Company, confirm in writing, in a form satisfactory
to the Company, that the Warrant Shares so purchased are being acquired solely
for the Holder’s own account and not as a nominee for any other party, for
investment, and not with a view toward distribution or resale.
          (ii) This Warrant and all certificates representing the Warrant Shares
issued upon exercise hereof or conversion thereof shall be stamped or imprinted
with one or the following legends:
          (aa) “THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE. THEY MAY NOT BE
SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION
STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES UNDER SUCH ACT OR AN OPINION
OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.”
          (bb) Any additional legend required by the laws of the State of
Maryland or any other applicable state.
          (iii) The Company agrees to remove promptly, upon the request of the
Holder of this Warrant and Securities issuable upon exercise of the Warrant, the

-5-



--------------------------------------------------------------------------------



 



legend set forth in Section 6(e)(ii) hereof from the documents/certificates for
such securities upon full compliance with this Agreement and Rule 144.
7. Notices.
(a) In case:
          (i) the Company shall take a record of the holders of its Common Stock
(or other stock or securities at the time receivable upon the exercise of this
Warrant) for the purpose of entitling them to receive any dividend or other
distribution, or any right to subscribe for or purchase any shares of stock of
any class or any other securities, or to receive any other right;
          (ii) of any capital reorganization of the Company, any
reclassification of the capital stock of the Company, any consolidation or
merger of the Company with or into another corporation, or any conveyance of all
or substantially all of the assets of the Company to another corporation;
          (iii) of any voluntary dissolution, liquidation or winding-up of the
Company; or
          (iv) of any redemption or conversion of all outstanding Common Stock;
then, and in each such case, the Company will mail or cause to be mailed to the
Holder or Holders a notice specifying, as the case may be, (A) the date on which
a record is to be taken for the purpose of such dividend, distribution or right,
and stating the amount and character of such dividend, distribution or right, or
(B) the date on which such reorganization, reclassification, consolidation,
merger, conveyance, dissolution, liquidation, winding-up, redemption or
conversion is to take place, and the time, if any is to be fixed, as of which
the holders of record of Common Stock (or such stock or securities at the time
receivable upon the exercise of this Warrant) shall be entitled to exchange
their shares of Common Stock (or such other stock or securities) for securities
or other property deliverable upon such reorganization, reclassification,
consolidation, merger, conveyance, dissolution, liquidation or winding-up. Such
notice shall be given at least fifteen (15) days prior to the date therein
specified.
     (b) All notices and other communications required or permitted hereunder
shall be in writing, and may be delivered in person, by telecopy, electronic
mail, overnight delivery service or United States mail, in which event they may
be mailed by first class, certified or registered, postage prepaid, addressed
(i) if to a Holder, at the address that such Holder shall have furnished to the
Company in writing, with a copy to such Holder’s counsel at the address that
shall have been furnished to the Company, or (ii) if to the Company, at its
address set forth on the signature page hereto, or at such other address as the
Company shall have furnished to the Holder in writing. All such notices and
other communications shall be deemed received (i) in the case of personal
delivery, telecopy and electronic mail, on the date of such delivery (ii) in the
case of overnight delivery service, on the date of such delivery, and in the
case of mailing, on the third business day following the date of such mailing if
sent to a U.S. address and on the tenth (10th) business day following the date
of such mailing if sent to an address outside the U.S.

-6-



--------------------------------------------------------------------------------



 



     8. Amendments. Any provision of this Warrant may be amended, waived or
modified (either generally or in a particular instance, either retroactively or
prospectively, and either for a specified period of time or indefinitely), upon
the written consent of the Company and the Holder.
     9. Representations and Covenants of Holder. This Warrant has been entered
into by the Company in reliance upon the representations and covenants of the
Holder which the Holder makes by execution of the Purchase Agreement.
     10. Covenant of Company. If the Company provides any benefit to the holders
of publicly traded warrants of the Company, it shall provide all such benefits
to the Holder. For purposes of the preceding sentence, a benefit includes,
without limitation, an offer to redeem the publicly traded warrants, an
amendment to the Warrant Agreement to reduce the exercise price or extend the
term of the publicly traded warrants.
     11. Miscellaneous.
     (a) This Warrant shall be governed by and construed in accordance with
Maryland law, without regard to the conflict of laws provisions thereof.
     (b) In the event of a dispute with regard to the interpretation of this
Warrant, the prevailing party may collect the cost of attorney’s fees,
litigation expenses or such other expenses as may be incurred in the enforcement
of the prevailing party’s rights hereunder.
     (c) This Warrant shall be exercisable as provided for herein, except that
in the event that the expiration date of this Warrant shall fall on a Saturday,
Sunday, and/or any United States federally recognized Holiday, the expiration
date for this Warrant shall be extended to 5:00 p.m. Eastern time on the
business day following such Saturday, Sunday, or recognized Holiday.
     (d) Headings; References. All headings used herein are used for convenience
only and shall not be used to continue or interpret this Warrant. Except as
otherwise indicated, all references herein to Sections refer to Sections hereof.
[SIGNATURES ON NEXT PAGE]

-7-



--------------------------------------------------------------------------------



 



[SIGNATURES CONTINUED FROM PREVIOUS PAGE]
     IN WITNESS WHEREOF, India Globalization Capital has caused this Warrant to
be executed by its officers thereunto duly authorized.
     Dated: February 5, 2007.

                  INDIA GLOBALIZATION CAPITAL, IN.C    
 
           
 
  By:   /s/ Ram Mukunda     
 
     
 
        Name: Ram Mukunda         Title: Chief Executive Officer    
 
                OLIVEIRA CAPITAL LLC    
 
           
 
  By:   /s/ Steven M. Oliveira     
 
                Name: Steven M. Oliveira         Title: President    
 
           
 
  Address:      
 
           
 
           
 
           
 
           
 
           

-8-